 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD B. SPENCER,                                Case No. 1:17-cv-01505-LJO-JDP
12                          Plaintiff,
13             v.                                       ORDER DIRECTING THE CLERK TO CLOSE
                                                        THE CASE
14    J. GUTIERREZ,
15                          Defendant.                  ECF No. 29

16

17            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
18   under 42 U.S.C. § 1983. On July 12, 2019, the parties participated in a settlement conference and
19   this case settled. ECF No. 26. On July 15, 2019, the parties entered a stipulation for voluntary
20   dismissal with prejudice. ECF No. 29. Accordingly, the clerk is directed to close this case.
21
     IT IS SO ORDERED.
22

23
     Dated:         July 16, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26   No. 204
27

28
